DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Sep 2021 has been entered.

This Office Action is responsive to Applicant's Amendment and Remarks, filed 22 Sep 2021, in which claim 30 is amended to change the scope and breadth of the claim, and claim 32 is canceled.

This application is the national stage entry of PCT/EP2015/060456, filed 12 May 2015.

Claims 24-31 and 34-43 are pending in the current application.  Claims 24-29 and 37-43, drawn to non-elected inventions, are withdrawn.  Claims 30-31 and 34-36 are examined on the merits herein.

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 22 Sep 2021, in which claim 30 is amended to change the scope and breadth of the claim and claim 32 is canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Amended Claims 30-31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017) in view of Magnani (US 2009/0176717, 9 Jul 2009, of record), Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record), and Sham et al. (International Journal of Pharmaceutics, 2004, 269, p457-467, cited in PTO-892).
Henderson et al. teaches a compound of formula (I) suitable for a method for treatment of pulmonary fibrosis, such as idiopathic pulmonary fibrosis in a human (abstract; page 3, paragraph 0033). Henderson et al. teaches said compound as bis(3-deoxy-3-(3-fluorophenyl-1H-1,2,3-triazol-1-yl)-β-D-galactopyranosyl)sulfane in free form and having the chemical structure of TD139 (page 2, paragraph 0024; page 13), corresponding to instant formula (I) and as the free form. Henderson et al. teaches the administration administered via the respiratory tract in the form of, for example, an aerosol or an air-suspended fine powder (page 6, paragraph 0114). Henderson et al. 
Henderson et al. does not specifically disclose administering said compound once a day wherein the wherein the once daily amount is from 0.15 mg to 50 mg, and wherein the compound of formula (I) is formulated as a dry powder present in a suitable particle size selected from a mean mass aerodynamic diameter (MMAD) between 0.1 
Magnani teaches therapy of medical conditions involving infection with Pseudomonas bacteria such as Pseudomonas aeruginosa in the lungs of patients with cystic fibrosis (abstract). Magnani teaches a generic formula (I) and the embodiment wherein the therapeutic agent is a dithiogalactoside (page 1, paragraph 0008; page 2, paragraph 0014). Magnani teaches the compounds may be formulated for administration including for example by aerosol administration (page 5, paragraph 0050). Magnani teaches a compound may be administered in a composition of the present invention at a dosage ranging from 0.001 to 1000 mg/kg body weight (more typically 0.01 to 1000 mg/kg), on a regimen of single or multiple daily doses. Appropriate dosages may generally be determined using experimental models and/or clinical trials. In general, the use of the minimum dosage that is sufficient to provide effective therapy is preferred (page 5, paragraph 0055). 
Paranjpe et al. teaches the pulmonary route, owing to a noninvasive method of drug administration, for both local and systemic delivery of an active pharmaceutical ingredient (API) forms an ideal environment for APIs acting on pulmonary diseases and disorders (page 5852, abstract). Paranjpe et al. teaches the deposition of particles in the different regions of the lungs depends on the particle size of the formulation. Based on the particle size, three different mechanisms of drug deposition are defined, namely impaction, sedimentation and diffusion. Particles with sufficient mass and sizes between one to 5 μm are deposited in the smaller airways and bronchioles, where they are deposited slowly, provided a sufficiently long time span. Apart from the mechanisms, 
Sham et al. teaches spray-drying is a common practice of powder preparation for a wide range of drugs. Spray-dried powders can be used to deliver particles to the lungs via a dry powder inhaler (DPI). Sham et al. teaches incorporation of the nanoparticles did not affect the fine particle fraction (FPF) or mass median aerodynamic diameter (MMAD) of the powders. Sham et al. teaches nanoparticles can be delivered to the lungs via carrier particles that dissolve after coming in contact with the aqueous environment of the lung epithelium. This opens the way for new drug-targeting strategies using nanoparticles for pulmonary delivery of drugs and diagnostic. (page 457, abstract) Sham et al. teaches nanoparticles are solid colloidal particles ranging in size from 10 to 1000 nm (Kreuter, 1994). (page 458, right column, paragraph 2) Sham et al. teaches the study describes the development of dry powder formulations loaded with synthetic or protein-based nanoparticles. The nanoparticles were spray-dried together with the carrier matrix. (page 459, bottom of left column) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Henderson et al. in view of Magnani, Paranjpe et al., and Sham et al. in order to select the optimal dosage, administration regimen, and particle 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 22 Sep 2021, have been fully considered and not found to be persuasive. Applicant's remarks regarding Henderson et al. in view of Magnani and Paranjpe et al. applicable to the modified grounds of rejection are addressed herein.
	Applicant remarks that Henderson et al. teaches the working example in which the compound is administered twice daily. However Henderson et al. makes clear in stating at page 11, right column, for example, "The use of any and all examples, or exemplary language (e.g., “such as”) provided herein, is intended merely to better illuminate the invention and does not pose a limitation on the scope of the invention unless otherwise indicated. No language in the specification should be construed as indicating any element is essential to the practice of the invention unless as much is explicitly stated." (paragraph 0182) and "The present invention is further illustrated by the following examples that, however, are not to be construed as limiting the scope of protection." (paragraph 0186) Therefore the teachings of the primary reference Henderson et al. itself makes clear that the teachings are not limited to the exemplary dosage regimen.
A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984)." In the instant case, this omission supports a conclusion that the values used in determining an appropriate dosage which are within the ordinary skills of a trained physician or veterinary would have been well-known in the art. 
	Applicant asserts that is no overlap in either structure or function of the dithiogalactoside compound disclosed in Magnani and Henderson's compound of formula I. However, as previously diagrammed, both compounds share the common structural core of the "thiodigalactoside" or bis(β-D-galactopyranosyl)sulfane structure. For example, Henderson's compound of formula I is named bis(3-deoxy-3-(3-fluorophenyl-1H-1,2,3-triazol-1-yl)-β-D-galactopyranosyl)sulfane (emphasis added), or the thiodigalactoside or bis(β-D-galactopyranosyl)sulfane having a 3-(3-fluorophenyl-1H-1,2,3-triazol-1-yl) group replacing the 3-hydroxy group, whereas the bis(β-D-galactopyranosyl)sulfane, Further, both Magnani and Henderson teach such compounds can be administered via aerosol administration for therapeutic purposes. As detailed above, Henderson et al. itself provides guidance for selecting treatment of idiopathic pulmonary fibrosis and selecting an effective amount administered through routine experimentation, but is silent as to the numerical values of this appropriate dosage as expressed in the terms of the instant claims. Henderson et al. itself provides guidance that determining an appropriate dosage may be achieved using routine experimentation, and the omission of numerical values suggests one of ordinary skill in the art would look to pertinent analogous prior art to select the values for constructing a matrix of values and testing different points in the matrix. MPEP 2141.01(a) provides at I. citing In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004)  "Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212" In the instant case, the teachings of Magnani are reasonably pertinent to the problem faced by the inventor, that of "determining an appropriate dosage may be achieved using routine experimentation, by constructing a matrix of values and testing different points in the matrix, which is all within the ordinary skills of a trained physician or veterinary" in that the teachings of Magnani provide guidance as to dosage or administration regimens for compounds that share the common structural core of the "thiodigalactoside" structure to be administered via aerosol administration for therapeutic purposes. Further, as Henderson et al. itself is silent as to the numerical values of this appropriate dosage as expressed in the terms of the instant claims but teaches determining an appropriate 
Applicant remarks that the teachings of Paranjpe are drawn to nanoparticulate systems, which are colloidal drug delivery systems. However, in the modified grounds of rejection herein newly cited Sham et al. teaches dry powder formulations loaded with synthetic or protein-based nanoparticles which do not affect the fine particle fraction (FPF) or mass median aerodynamic diameter (MMAD) of the powders are known in the art. One of ordinary skill in the art would have understood the teachings of Paranjpe to be applicable to dry powder formulations containing nanoparticles which are administered via a dry powder inhaler despite describing the formulations using the terminology of colloidal nanoparticulate drug delivery systems, where the primary reference Henderson et al. teaches the use of a pulmonary delivery device that provides a specific dose accurately and repeatedly, ensures that the drug is delivered to the bronchiolar space or preferably to the bronchiolar and the alveolar space of the lung, and the device should generate aerosols or dry powder of an adequately small size to ensure this delivery. It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of the prior art to select the "adequately small size" to be the nanoparticles taught in Paranjpe and Sham et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Amended Claims 30-31 and 34-36 are directed to an invention not patentably distinct from claims 4-5 of commonly assigned U.S. Patent No. 9243021 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record), and Sham et al. (International Journal of Pharmaceutics, 2004, 269, p457-467, cited in PTO-892). 
The application issued as U.S. Patent No. 9243021 is published as Henderson et al. (US 2014/0121179). 
Specifically, Claims 4-5 of the reference patent are drawn to a method for treatment of pulmonary fibrosis comprising administering to a mammal in need thereof an amount of the compound of formula (I) effective to treat said pulmonary fibrosis. Claim 5 recites said compound is administered by the pulmonary route. Henderson et al. as prior art teaches as above and further defines embodiments falling within the scope of the method as claimed. 
Claims 4-5 of the reference patent do not specifically disclose treatment of idiopathic pulmonary fibrosis administering said compound once a day wherein the wherein the once daily amount is from 0.15 mg to 50 mg, and wherein the compound of formula (I) is formulated as a dry powder present in a suitable particle size selected  between 0.1 and 20 μm (instant claim 30). Claims 4-5 of the reference patent do not specifically disclose the once daily amount is from 3 mg to 20 mg (instant claim 36). 
Magnani teaches as above.
Paranjpe et al. teaches as above.
Sham et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 4-5 of the reference patent in view of Henderson et al., Magnani, Paranjpe et al., and Sham et al. in order to select the treatment of Idiopathic pulmonary fibrosis, optimal dosage, administration regimen, and particle size formulation through routine experimentation. One of ordinary skill in the art would have been motivated to combine Claims 4-5 of the reference patent in view of Henderson et al., Magnani, Paranjpe et al., and Sham et al. with a reasonable expectation of success for the same reasoning as detailed above regarding Henderson et al. in view of Magnani, Paranjpe et al., and Sham et al. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 9243021, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. However, note that Henderson et al. (US 2014/0121179, published 1 May 35 U.S.C. 102(a)(1). 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 22 Sep 2021, have been fully considered and not found to be persuasive.

As no terminal disclaimer is of record, it is proper to maintain this rejection.

Amended Claims 30-31 and 34-36 are directed to an invention not patentably distinct from claims 15-16 of commonly assigned U.S. Patent No. 9580456 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record), and Sham et al. (International Journal of Pharmaceutics, 2004, 269, p457-467, cited in PTO-892). 
The application issued as U.S. Patent No. 9580456 is a continuation application of the application published as Henderson et al. (US 2014/0121179). 
Specifically, Claims 15-16 of the reference patent are drawn to a method for treatment of pulmonary fibrosis comprising administering to a mammal in need thereof an amount of the compound of formula (I) effective to treat said pulmonary fibrosis. Claim 15 recites said pulmonary fibrosis is idiopathic pulmonary fibrosis. Henderson et al. as prior art teaches as above and further defines embodiments falling within the scope of the method as claimed. 
Claims 15-16 of the reference patent do not specifically disclose treatment of idiopathic pulmonary fibrosis administering said compound once a day wherein the wherein the once daily amount is from 0.15 mg to 50 mg, and wherein the compound of formula (I) is formulated as a dry powder present in a suitable particle size selected 
Magnani teaches as above.
Paranjpe et al. teaches as above.
Sham et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 15-16 of the reference patent in view of Henderson et al., Magnani, Paranjpe et al., and Sham et al. in order to select the optimal dosage and administration regimen through routine experimentation. One of ordinary skill in the art would have been motivated to combine Claims 15-16 of the reference patent in view of Henderson et al., Magnani, Paranjpe et al., and Sham et al. with a reasonable expectation of success for the same reasoning as detailed above regarding Henderson et al. in view of Magnani, Paranjpe et al., and Sham et al. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 9580456, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. However, note that Henderson et al. (US 2014/0121179, published 1 May 35 U.S.C. 102(a)(1). 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicant’s Remarks:
Applicant’s Remarks, filed 22 Sep 2021, have been fully considered and not found to be persuasive.

As no terminal disclaimer is of record, it is proper to maintain this rejection.

Amended Claims 30-31 and 34-36 are directed to an invention not patentably distinct from claims 4-5 of commonly assigned U.S. Patent No. 9688713 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record), and Sham et al. (International Journal of Pharmaceutics, 2004, 269, p457-467, cited in PTO-892). 
The application issued as U.S. Patent No. 9688713 is a continuation application of the application published as Henderson et al. (US 2014/0121179). 
Specifically, Claims 4-5 of the reference patent are drawn to a method for treatment of pulmonary fibrosis comprising administering to a mammal in need thereof an amount of the compound of formula (I) in amorphous form effective to treat said pulmonary fibrosis. Claim 5 recites wherein said compound is administered by the pulmonary route. Henderson et al. as prior art teaches as above and further defines embodiments falling within the scope of the method as claimed. 
Claims 4-5 of the reference patent do not specifically disclose treatment of idiopathic pulmonary fibrosis administering said compound once a day wherein the wherein the once daily amount is from 0.15 mg to 50 mg, and wherein the compound of formula (I) is formulated as a dry powder present in a suitable particle size selected 
Magnani teaches as above.
Paranjpe et al. teaches as above.
Sham et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 4-5 of the reference patent in view of Henderson et al., Magnani, Paranjpe et al., and Sham et al. in order to select the treatment of Idiopathic pulmonary fibrosis, the optimal dosage, administration regimen, and particle size formulation through routine experimentation. One of ordinary skill in the art would have been motivated to combine Claims 4-5 of the reference patent in view of Henderson et al., Magnani, Paranjpe et al., and Sham et al. with a reasonable expectation of success for the same reasoning as detailed above regarding Henderson et al. in view of Magnani, Paranjpe et al., and Sham et al.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 9688713, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. However, note that Henderson et al. (US 2014/0121179, published 1 May 35 U.S.C. 102(a)(1). 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 22 Sep 2021, have been fully considered and not found to be persuasive.

As no terminal disclaimer is of record, it is proper to maintain this rejection.

Conclusion
	No claim is found to be allowable.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JONATHAN S LAU/Primary Examiner, Art Unit 1623